DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is responsive to the amendment of 03/13/2021, filed after the final rejection was made. Applicant's submission of 03/13/2021 has been entered.
3.	As directed by the amendment: claims 1, 4-6 and 8-9 have been amended, and claim 2 has been canceled. Thus, claims 1, 3-5 and 8-10 are currently pending in this application, claims 3 and 9 remain withdrawn from consideration.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reference pressure line or device that controls the pressure-controlled regulator in claim 2; the pressure controlled flow regulator is an electromechanical device in claim 5; a pressure compensation arrangement in claim 6 and claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross T. Robinson on March 3 and March 8, 2021.

The application has been amended as follows: 

1. (Currently Amended) A subsea barrier fluid system for a subsea pressure booster, the subsea pressure booster comprising a subsea pressure booster process fluid compartment, a motor compartment and a rotor assembly extending from the motor compartment into the subsea pressure booster process fluid compartment with one or several shaft seals separating a process fluid from a barrier fluid in the motor compartment, the subsea barrier fluid system comprising:

a barrier fluid delivery line[[,]] that is arranged between the subsea barrier fluid pump and the motor compartment;
a pressure-controlled regulator, wherein the pressure-controlled regulator is operatively arranged to one of:
	the barrier fluid delivery line that controls [[the]] a delivery of the barrier fluid to the motor compartment; and
 	the subsea barrier fluid pump 
a subsea barrier fluid storage; 
a barrier fluid suction line arranged from the subsea barrier fluid storage to the subsea barrier fluid pump; 
wherein the subsea barrier fluid system is autonomous in that it consists merely of subsea barrier fluid equipment without topsides equipment for barrier fluid supply and without a barrier fluid delivery bore in an umbilical from topsides to the subsea barrier fluid system;
a reference pressure line or device that controls the pressure-controlled regulator and is operatively arranged between the subsea pressure booster process fluid compartment and the pressure-controlled regulator;
a barrier fluid return line coupled to the pressure-controlled regulator or the barrier fluid delivery line; and
wherein the subsea barrier fluid storage is coupled to receive the barrier fluid from the barrier fluid return line.
2. (Canceled).  

3. (Canceled).  
4. (Previously Presented)  The subsea barrier fluid system according to claim 1, wherein the pressure-controlled regulator is a PVR.
5. (Previously Presented) The subsea barrier fluid system according to claim 1, wherein the pressure-controlled regulator is an electromechanical device.
6.  (Previously Presented)  The subsea barrier fluid system according to claim 1, wherein the pressure-controlled regulator is set to provide an overpressure in the motor compartment over the subsea pressure booster process fluid compartment.
7. (Previously Presented)  The subsea barrier fluid system according to claim 1, wherein the subsea barrier fluid storage comprises a pressure compensation arrangement.
8. (Currently Amended) The subsea barrier fluid system according to claim 6, wherein: 
the subsea barrier fluid storage comprises a pressure compensation arrangement, wherein the pressure compensation arrangement adjusts the pressure of the subsea barrier fluid system; and 
the pressure compensation arrangement adjusts be equal to the lowest pressure of the subsea pressure booster process fluid compartment or the ambient subsea pressure.
9.  (Canceled)

10.  (Previously Presented)  The subsea barrier fluid system according to claim 6, wherein the overpressure is 5-50 bar overpressure.
Allowable Subject Matter
7.	The following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious a subsea barrier fluid system for a subsea pressure booster that is autonomous and consists merely of subsea barrier fluid equipment without topsides equipment for barrier fluid supply and without a barrier fluid 

The closest prior art of record directed to Landi et al. (Pub. No. WO2015/097502, Pub. No.: US 2016/0341209 Al was used for convenience purposes) in view of Ottestad (Pub. No.: US 2015/0316162 Al) was disclosed in the previous office action. Landi teaches a subsea barrier fluid system, wherein the barrier fluid delivery line or barrier fluid feed line 23 is being arranged between the subsea barrier fluid pump 22 and the motor compartment 7. However, Landi does not disclose as how the pressure regulator is being operatively arranged to control the delivery of barrier fluid to the motor compartment or to control the subsea barrier fluid pump, as claimed.
Ottestad illustrates a pressure volume regulator (20) for control of supply and pressure of barrier fluid for pumps and compressors subsea, comprising an inlet (18) for barrier fluid at an inlet pressure, a first outlet (19) and a second outlet (15), the inlet 
Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claim. As a result the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L.P/            Examiner, Art Unit 3746